DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 (abstract idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because said claims are directed to an abstract idea.
More specifically, although said claims are directed to a process, a program, and a simulator; claims 1-8 are merely directed to an abstract idea of: 
A step of heating or a step of receiving a setting of a heating condition;
A step of calculating a first estimated temperature; and
A step of calculating a second estimated temperature…

Without an end result.
As such, in accordance with the Manual of Patent Examining Procedures as set forth in 2106.04(II)[A], said claims 1-8 do not recite additional elements that integrate the claims into a practical application. See MPEP 2016.04 (I) as noted below:
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection. Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013)); Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978); Gottschalk v. Benson, 409 U.S. 63, 67-68, 175 USPQ 673, 675 (1972). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) ("The Court’s precedents provide three specific exceptions to § 101's broad patent-eligibility principles: ‘laws of nature, physical phenomena, and abstract ideas’") (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)). 


Because claims 1-8 merely recite a mathematical equation without providing limitations for a practical application for the use or need of said equation, said claims 1-8 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without the recitation of a practical application.
Appropriate action is required.

Claim Rejections - 35 USC § 101 (computer readable media)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 6 are rejected under 35 U.S.C. 101 because such are generally directed to a computer program per se.
It is first noted that although claim 6 is directed to a simulator, which provides a limitation to further distinguish beyond a mere program, such defines a generic term without substance. Thus, said claim will be examined accordingly.
Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claims are drawn to a computer program or software per se. Computer programs claimed as computer listings per se are abstract instructions. Computer programs are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. As such, these claims are not directed to one of the statutory categories of invention (See MPEP 2106.01), but are directed to nonstatutory functional descriptive material.
Thus, claims 5 & 6 are rejected under 35 U.S.C. 101 in this manner as well.   It is suggested to amend claim 5 to, “A non-transitory computer readable media comprising instruction to a simulation program…” 
 Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomohiro (US 5893051 A, provided in Applicant’s IDS of 11/12/2020).
Regarding claim 1, Tomohiro teaches a simulation method, comprising:
a step of setting a heating condition of an object (C3L10-11: thermal conduction operation procedures; inputting data of the material and heating data);
a step of calculating a first estimated temperature as a temperature of a central portion of the object, based on the heating condition (C3L12-14: calculating a heating output to a part of the material in accordance with a distance between the part of the material and a predetermined reference point; C3L23-26: In another example, the reference point is set approximately at the center of the material to be cooked and the heating output is calculated on the basis thereof); and
a step of calculating a second estimated temperature as a temperature in a second area that surrounds a first area positioned in the central portion of the object, based on the first estimated temperature (C3L12-17: calculating a heating output to a part of the material in accordance with a distance between the part of the material and a predetermined reference point; obtaining a temperature rise value per unit time of the part of the material from the input data of the material and the calculated heating output).
Regarding claim 5, Tomohiro teaches a simulation program for causing an arithmetic unit to execute calculation of an estimated temperature of an object to be heated, the simulation program causing the arithmetic unit to execute:
a step of receiving a setting of a heating condition of the object;
a step of calculating a first estimated temperature as a temperature of a central portion of the object, based on the heating condition; and
a step of calculating a second estimated temperature as a temperature in a second area that surrounds a first area positioned in the central portion of the object, based on the first estimated temperature (C7L65-67-C8L1-7: An operation means 10 actually processes so as to estimate the temperature of a material to be cooked based on input data and the data stored in the memory means 9. The operation means 10 has at least three functions, i.e., a function of calculating a heating output corresponding to a reference point set with respect to the material, a function of calculating a temperature rise value with the use of the calculated heating output, and a function of operating a thermal conduction with the use of the calculated temperature rise value; NOTE: the first invention covers the claimed method steps, as set forth above in the rejection to claim 1).
Regarding claim 6, Tomohiro teaches a simulator comprising a storage medium having the simulation program according to claim 5 stored therein, and configured to cause the arithmetic unit to run the simulation program (C7L61-67-C8L1: A memory means 9, specifically, a magnetic recording device, an optical disk or the like stores data of physical properties, operation procedures, etc. of a plurality of materials to be cooked. This data is necessary for calculation operations. An operation means 10 actually processes so as to estimate the temperature of a material to be cooked based on input data and the data stored in the memory means 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro as applied to claims 1, 5, and 6 above, and further in view of JP 3071412 B2 (hereinafter referred to as ‘412, provided in Applicant’s IDS of 11/28/2018).
Regarding claim 2, Tomohiro teaches the simulation method according to claim 1, as set forth above, and teaches further comprising a step of evaluating a temperature history of the object, based on the first estimated temperature, the second estimated temperature (C10L63-67: Since the temperature rise value distribution per unit time of the whole material is obtained as above, the temperature rise value for the time interval can be calculated by multiplying the temperature rise value per unit time by delta T (step 21)). 
Tomohiro teaches that the temperature at a point is proportional to the point’s distance from the surface of the object, which can be used to calculate a temperature over time profile (C10L44-48That is, the expression represents the actual heating phenomenon that the surface of the material is at a higher temperature than the interior and a corner part of the surface of the material is higher in temperature than a central part of the surface of the material), and this is interpreted to be using a ratio of the distance from a point to the center of the object and the distance from the surface to the center of the object, wherein the point is in any area between the center of the object and the surface inclusive, but does not teach using a ratio of a volume of the first area to a volume of the object, and a ratio of a volume of the second area to the volume of the object.
Tomohiro already teaches using a ratio of a physical dimension of a first area to a physical dimension tied to the entire object, but does not teach wherein that physical dimension is a volume. Instead, Tomohiro uses distance from a reference point, which is equivalent to a thickness of a certain area. 
‘412 teaches that the equivalent thickness of packaged food is proportional to the volume of the packaged food and further that the temperature over time of the packaged food depends on the equivalent thickness (par. 23-24 of original copy). Volume is a result effective variable that impacts the temperature profile of an area within the object. Thus, there is motivation to substitute the use of the distance parameter of Tomohiro with a volume parameter to accomplish the same function of calculating the temperature profile of an object using a ratio of physical dimensions.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tomohiro to use a ratio of a volume of an area to the volume of the object, as taught by ‘412, to accomplish the same function of calculating the temperature profile of any area within an object using a ratio of physical dimensions. 
Regarding claim 3, Tomohiro modified by ‘412 teaches a simulation method according to claim 2, as set forth above, and teaches wherein in the step of evaluating the temperature history of the object, a third estimated temperature is calculated based on the first estimated temperature, the second estimated temperature, the ratio of the volume of the first area to the volume of the object, and the ratio of the volume of the second area to the volume of the object, to evaluate the temperature history of the object using the third estimated temperature (C10L63-67: Since the temperature rise value distribution per unit time of the whole material is obtained as above, the temperature rise value for the time interval can be calculated by multiplying the temperature rise value per unit time by delta T (step 21); NOTE: The “distribution per unit time of the whole material” encompasses a plurality of estimated temperatures that includes a third estimated temperature, and a temperature history is calculated for each point. In addition, in light of the modification by ‘412, the ratio of the volume of an area of the object to the entire volume would factor into the calculations instead of a measure of the distance of an area from the center or surface, an any area in the cooking object can read on a third estimated temperature since the temperature history profile of the entire object is being calculated).

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tomohiro modified by ‘412 (hereinafter referred to as Modified Tomohiro) further in view of Takahashi (WO 2012043624 A1, provided in Applicant’s IDS of 11/12/2020).
Regarding claim 4, Modified Tomohiro teaches the simulation method according to claim 1, as set forth above, and further teaches wherein the heating condition includes an ambient temperature, wherein the ambient temperature is used in an estimation of a temperature within the object, (C15L37-43: The temperature of the air inside the chamber heats the material through thermal transmission and thermal conduction. An internal temperature T4 of the material can be estimated by the temperature estimation means 53 based on the ambient temperature T3 obtained by the temperature sensor 54) and a heating time of the object (C4L2-5: A plurality of set temperatures corresponding to heating times are input with use of the external input means for at least a part of the material being cooked) but does not teach the second estimated temperature is an average of the first estimated temperature of the object and the ambient temperature.
Takahashi teaches a method for measuring the temperature of different regions of a fluid system (abstract). Takahashi teaches averaging the known temperatures of other regions (pg. 8 par. 3: Then, by a weighted average using the known temperature T .sub.i of each part i of the temperature actually measured part i, the heat generating and absorbing part i, and the inflow / outflow part i, and the weight W .sub.ij for each part i with respect to the calculated temperature estimation point j The estimated temperature at the temperature estimation point j is calculated) in order to estimate a unknown temperature of a specific region). Modified Tomohiro already teaches an ambient temperature and a first estimated temperature at the center of the heated object, both used in an estimation of a temperature within the object.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Modified Tomohiro to use an average of known temperatures, which in this case are the ambient temperature and the first estimated temperature, as taught by Takahashi, in order to estimate a second, unknown, temperature in a region of the heated object. 
Regarding claim 7, Modified Tomohiro teaches the simulation method according to claim 1, as set forth above, and further teaches wherein the heating condition includes an ambient temperature and a heating time of the object, and the second estimated temperature is an average of the first estimated temperature of the object and the ambient temperature.
Regarding claim 8, Modified Tomohiro teaches the simulation method according to claim 1, as set forth above, and further teaches wherein the heating condition includes an ambient temperature and a heating time of the object, and the second estimated temperature is an average of the first estimated temperature of the object and the ambient temperature.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796      

/KEVIN JOYNER/Primary Examiner, Art Unit 1799